Citation Nr: 1727418	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependent Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 until June 1976.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 notification of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, the appeal was transferred to the Houston, Texas RO.  


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Appellant indicated that she wished to withdraw her claim of entitlement to DEA benefits.


CONCLUSION OF LAW

The criteria are met for a withdrawal of her claim to DEA benefits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant expressed her wish to withdraw her claim for DEA benefits in a July 2017 written submission.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claim and it is dismissed.


ORDER

The appeal of entitlement to DEA benefits is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


